Citation Nr: 1527796	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  10-22 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel







INTRODUCTION

The Veteran had active service from April 1999 to May 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

In November 2012, the Board reopened the Veteran's claim for service connection of a low back disorder and remanded the appeal for further evidentiary development.  Subsequently, in May 2013, the Board once again remanded this appeal for a videoconference hearing before the Board in light of a March 2013 statement by the Veteran requesting said hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As already mentioned above, the Board's May 2013 remand directed the RO to schedule the Veteran for a Board hearing.  A review of the record, including the recent May 2015 Motion for a Remand submitted by the Veteran's representative, reflects that this development has yet to take place.  The Board is required by law to again remand a claim when, as here, there has not been compliance with a prior remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).  This obligation to again remand is nondiscretionary.  Consequently, this claim must be remanded again for a videoconference hearing before the Board.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing at the RO before a Veterans Law Judge.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.

The purpose of this REMAND is to satisfy a hearing request.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




